OPINION — AG — ** PUBLIC TRUSTS — INTERLOCAL AGREEMENTS ** (1) STATE BENEFICIARY PUBLIC TRUSTS CREATED UNDER THE PUBLIC TRUST ACT, 60 O.S. 176 [60-176] ARE " PUBLIC AGENCIES " AS DEFINED IN 74 O.S. 1003 [74-1003] AND MAY ENTER INTO INTERLOCAL AGREEMENTS WITH OTHER PUBLIC TRUSTS AND PUBLIC AGENCIES FOR THE PURPOSE OF CARRYING OUT ANY ACTIVITIES WHICH ARE AUTHORIZED POWERS OF EACH GOVERNMENTAL ENTITY PURSUANT TO 74 O.S. 1004 [74-1004] (2) STATE BENEFICIARY PUBLIC TRUSTS CREATED PURSUANT TO 60 O.S. 176 [60-176] ET SEQ., MAY POOL THEIR FUNDS WITH OTHER PUBLIC TRUSTS AND GOVERNMENTAL AGENCIES FOR THE PURPOSE OF CONTRACTING WITH PRIVATE ENTITIES TO PROMOTE ECONOMIC DEVELOPMENT IN THE STATE OF OKLAHOMA IF THE CONTRACTS ARE SUPPORTED BY ADEQUATE CONSIDERATION. (3) STATE BENEFICIARY PUBLIC TRUSTS CREATED TO 60 O.S. 176 [60-176] WHICH ENTER INTO INTERLOCAL COOPERATIVE AGREEMENTS, PURSUANT TO 74 O.S. 1001 [74-1001] ET SEQ., MAY ENTER INTO AGREEMENTS WITH AN AGENCY OF THE STATE FOR THE PURPOSE OF PROMOTING AND ASSISTING THE ECONOMIC DEVELOPMENT OF OKLAHOMA. IN SUCH AGREEMENT REQUIRES THE STATE AGENCY TO SUBMIT A BUDGET TO THE INTERLOCAL ENTITY AND CONTAINS SUFFICIENT SAFEGUARDS TO ENSURE THAT THE FUNDS OF THE INTERLOCAL ENTITY ARE ONLY SPENT ON THE SPECIFIC ITEMS LISTED IN THE BUDGET, SUCH AN AGREEMENT AND EXPENDITURE WOULD NOT CONSTITUTE A GIFT, BUT RATHER BE A UNILATERAL CONTRACT TO PERFORM THE DESIGNATED TASKS AND ACTIVITIES. TRUSTEES FOLLOWING THESE STANDARDS WOULD ONLY BE DELEGATING MINISTERIAL ACTS AND WOULD NOT BE IMPERMISSIBLY DELEGATING DISCRETIONARY AUTHORITY. (4) THE OKLAHOMA HOUSING FINANCE AUTHORITY (OHFA), A STATE BENEFICIARY PUBLIC TRUST CREATED PURSUANT TO 60 O.S. 176 [60-176], ET SEQ., MAY ENTER INTO AN INTERLOCAL COOPERATIVE AGREEMENT PURSUANT TO 74 O.S. 1001 [74-1001] ET SEQ. WITH OTHER STATE BENEFICIARY PUBLIC TRUSTS AND GOVERNMENTAL AGENCIES TO PROMOTE ECONOMIC DEVELOPMENT IN THE STATE OF OKLAHOMA THROUGH ADVERTISING AND ASSISTING IN THE ATTRACTION OF BUSINESS TO OKLAHOMA CONSISTENT WITH ITS INDENTURE AS IT EXISTED AS OF THE DATE OF THIS OPINION. (PUBLIC OFFICER, COMMINGLE OF FUNDS) CITE: OPINION NO. 71-373, OPINION NO. 81-120, OPINION NO. 85-173, ARTICLE X, SECTION 15, 60 O.S. 177 [60-177], 60 O.S. 178.9 [60-178.9], 74 O.S. 1001 [74-1001], 74 O.S. 1003 [74-1003], 74 O.S. 1004 [74-1004] (THOMAS L. SPENCER) ** SEE: OPINION NO. 90-023 (1990) AG ** SEE OPINION NO. 96-047 (1996) **